Citation Nr: 0606498	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  05-02 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
seizure disorder.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from August 1970 to June 1973.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

The record reflects that the veteran requested a personal 
hearing before the Travel Board in his January 2005 VA Form 
9.  Later that month, the veteran indicated that he still 
desired to have a Travel Board hearing.  Nonetheless, the 
veteran failed to appear for the hearing scheduled in October 
2005.  The veteran did not request a postponement and offered 
no explanation regarding his absence.  Therefore, the Board 
considers the veteran's hearing request withdrawn with 
respect to the issue currently on appeal.  38 C.F.R. § 20.704 
(2005).

The Board also received a letter from the veteran in January 
2006.  It has been reviewed and is associated with the claims 
file.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  By an unappealed December 1981 rating decision, the RO 
denied the veteran's service connection claim for headaches 
and seizure disorder because the evidence did not show that 
the veteran had headaches or seizures in service.  In 
addition, the RO noted that the seizure disorder apparently 
pre-existed service and was not shown to have been aggravated 
by service.    

3.   Evidence received subsequent to the December 1981 RO 
rating decision is duplicative, cumulative or redundant of 
the evidence of record at the time of the last prior final 
denial of the claim, does not relate to an unestablished fact 
necessary to substantiate the claim, or does not raise a 
reasonable possibility of substantiating the veteran's claim.  

CONCLUSIONS OF LAW

1.  The December 1981 RO rating decision is final.  38 U.S.C. 
§ 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1981).  
 

2.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for a seizure 
disorder is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 
7105(c) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.156, 3.159, 
20.302, 20.1103 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (deciding 
that a complying notice need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation).

The Board finds that VA has fulfilled its duty to notify.  In 
correspondence dated in May 2004, the RO apprised the veteran 
of the information and evidence necessary to substantiate his 
claim, which information and evidence that he was to provide, 
and which information and evidence that VA will attempt to 
obtain on his behalf.  Quartuccio, 16 Vet. App. at 187. The 
May 2004 VCAA notice properly advised the veteran that he 
must submit new and material evidence in order for VA to 
reopen his claim and explained what the evidence must show to 
support his claim for service connected compensation 
benefits.  New and material evidence was defined as evidence 
submitted to VA for the first time that related to an 
unestablished fact necessary to substantiate his claim.  In 
addition, new and material evidence must raise a reasonable 
possibility, that when considered with all the evidence of 
record (new and old), that the outcome (conclusion) would 
change.  Moreover, the Board notes that the RO requested that 
the veteran send any evidence in his possession that pertains 
to his claim.  38 C.F.R. § 3.159 (b)(1) (2005).  

Furthermore, the RO provided the veteran with a copy of the 
July 2004 rating decision, and the November 2004 Statement of 
the Case (SOC), which included a discussion of the facts of 
the claim, notification of the basis of the decision, and a 
summary of the evidence used to reach the decision.  The 
November 2004 SOC and the May 2004 VCAA notice collectively 
provided the veteran with notice of all the laws and 
regulations pertinent to his claim.  Therefore, the Board 
concludes that the requirements of the notice provisions of 
the VCAA have been met, and there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

Based on the foregoing, the Board finds that the requirements 
under the law pertaining to new and material evidence claims 
have been met.  Accordingly, the Board will proceed with 
appellate review.  



II.	New and Material Evidence

Evidence

The veteran filed his first claim of service connection for 
epileptic seizures and headaches in December 1981.  The RO 
denied the veteran's service connection claim in a December 
1981 rating decision because the evidence did not show 
seizures or headaches in service.  The RO also noted that the 
seizure disorder apparently pre-existed service and was not 
shown to have been aggravated by service.  In correspondence 
dated in December 1981, the RO notified the veteran of the 
rating decision and advised him of his appellate rights.  The 
veteran did not appeal the RO's decision, and it became 
final.  

The RO considered the following evidence prior to rendering 
its December 1981 rating decision denying the veteran's 
claim.

The veteran's DD Form 214 shows that he served as military 
police.

The veteran's service medical records document a head trauma 
in July 1972 but show no complaints, findings, or treatment 
of seizures during service.      

The May 1970 medical history report notes that the veteran 
reported a negative history of "epilepsy (fits)."  The May 
1970 enlistment examination report also shows that the 
veteran's neurological evaluation was normal.  

A March 1971 service clinical record notes that the veteran 
sought treatment for a leg injury and reported a past history 
of epilepsy for which he took medication until the age of 11.  
He further reported that he had not had a seizure since that 
time.   

A July 1972 service health record notes that the veteran was 
admitted to the intensive care unit (ICU) with a head trauma.  
The July 1972 Statement of Medical Condition and Duty Status 
reveals that the veteran sustained a concussion after being 
assaulted when he attempted to stop a fight between two men 
while serving in Germany.  It was noted that the veteran was 
struck and knocked to the ground.  The back of his head also 
struck the road.  The July 1972 radiographic report notes 
that the veteran had a negative skull series and no fractures 
were identified.  The medical records do not note the 
occurrence of a seizure.      

The May 1973 separation examination report shows no notations 
regarding any seizures in service and notes that the 
veteran's neurological examination was normal.  In addition, 
the veteran wrote that he was in good health.  The veteran 
reported no seizures or residuals of his head injury during 
service at the examination.    

The following month, the veteran indicated that there had 
been no change in his medical condition since his separation 
medical examination and again did not report any seizures or 
residuals of his head injury during service at that time.  

In his December 1981 statement, the veteran wrote that he was 
involved in an argument, was beaten, and suffered a 
concussion while serving in Germany.  He explained that he 
had suffered frequent headaches and other seizures since that 
time as a result of the head injury.
  
The following evidence was associated with the claims file 
after the December 1981 rating decision. 

The private treatment records dated from June 1985 to June 
1999 show that the veteran has repeatedly reported a history 
of seizure disorder since childhood when seeking treatment 
for a currently diagnosed seizure disorder for which he 
currently takes medication; however, the veteran did not 
reference his military service to include the in-service head 
trauma when detailing the history of his seizure disorder to 
any of his treating physicians.  The records show multiple 
reports by the veteran and his physicians that his seizures 
and related symptoms were related to factors such as his 
failure to take the prescribed dosage of medication and 
reaction to the consumption of NyQuil.  The July 1996 private 
medical record reveals that the veteran's private physician 
concluded that the veteran had "break-through" seizures 
whenever he tapered off his medication.  He indicated that he 
based this conclusion on a review of the veteran's seizure 
history.  There is no medical opinion attributing the 
veteran's seizures to a head trauma or to military service.  

The VA treatment records dated from June 1998 to April 2004 
also include multiple assessments of a currently diagnosed 
seizure disorder.  Most recently, a February 2004 VA 
treatment record notes an assessment of seizure disorder.  
The veteran reported that he had not had a seizure for 29 
years at that time.  In addition, the records show that the 
veteran reported a history of seizure disorder since 
childhood but did not mention his military service when 
detailing that history to VA examiners.  In addition, no 
examining physician has opined that the veteran's seizures 
were related to a head trauma or otherwise to service.    

In multiple statements dated from August 1993 to January 
2006, the veteran contended that his seizures were aggravated 
by the head injury he sustained in service.  In his January 
2005 VA Form 9, the veteran specifically noted that a 
recurrence of his seizures continued after being discharged 
from the military.  

In his January 2006 letter, the veteran noted that his VA 
physician recommended that he file a claim with VA for his 
seizure disorder but did not submit any medical records in 
support of his statement.  The veteran also suggested that he 
suffered a convulsion during service but submitted no 
evidence in support of his assertion.           

Legal Criteria

Under an earlier version of 38 C.F.R. § 3.156(a) (2001), 
"new and material evidence" is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  

The definition of "new and material evidence" was revised 
in August 2001 to require that the newly submitted evidence 
relate to an unestablished fact necessary to substantiate the 
claim and present the reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2002).  The 
change in the law pertains to claims filed on or after August 
29, 2001.  Duty to Assist, 66 Fed. Reg. 45, 620 (Aug. 29, 
2001).  

The veteran's application to reopen his claim for entitlement 
to service connection of a seizure disorder was initiated in 
April 2004.  Thus, the revised definition of "new and 
material evidence" is applicable to his claim.

Analysis

As a preliminary matter, the Board notes that the veteran has 
repeatedly reported that his seizure disorder existed prior 
to service and was aggravated by service.  The service 
medical records show that the veteran's history of epilepsy 
or seizures was not noted at entrance.  The Board notes that 
the veteran is entitled to a presumption of sound condition 
in the absence of clear and unmistakable evidence 
demonstrating that his seizure disorder existed prior to 
service and was not aggravated by such service.  38 U.S.C.A. 
§ 1111 (West 2002); VAOPGCPREC 3-03.  Aggravation, however, 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306 (2005).  

In order to reopen the veteran's claim, there must be 
evidence showing that the veteran's currently diagnosed 
seizure disorder is related to service.  After careful review 
of the evidence associated with the claims folder after the 
December 1981 rating decision, the Board finds no such 
evidence has been submitted.

The Board finds that the private treatment records dated from 
June 1985 to June 1999 and VA treatment records dated from 
June 1998 to April 2004 are new but not material because they 
do not contain a medical opinion or any other medical 
evidence showing that the veteran had a seizure in service or 
that his seizures are related to his military service to 
include his in-service concussion.  Rather, the veteran's 
childhood history of epilepsy and consumption of medication 
have been related to his seizures.  As a result, the records 
present no reasonable possibility of substantiating the 
veteran's claim.

The veteran's statements dated from 1993 to 2006, however, 
are neither new nor material.  Although the veteran submitted 
several statements relating his current seizure disorder to 
service, he is a lay person and lacks the requisite expertise 
to offer medical opinions.  Grottveit v. Brown, 5 Vet. App. 
91 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Consequently, his statements present no reasonable 
possibility of substantiating his claim.  While the Board 
notes that the veteran wrote that a VA physician recommended 
that he file a claim for benefits with respect to his seizure 
disorder in his January 2006 letter, he has not submitted 
medical evidence to include medical records or medical 
opinions showing a relationship between his current seizure 
disorder and service as previously advised in the May 2004 
VCAA notice.  In addition, the Board observes that the 
veteran suggested that he suffered a convulsion during 
service around the time of his head injury; however, this 
assertion is inconsistent with the numerous statements 
previously submitted as he had not indicated that he had a 
convulsion during service before his January 2006 letter.  
Indeed, he wrote in his January 2005 VA Form 9 that his 
seizures recurred after his discharge.  Moreover, the medical 
evidence does not show the occurrence of an in-service 
seizure and the veteran did not submit evidence of an in-
service seizure.    

Based on the foregoing, the Board finds that new and material 
evidence has not been submitted and the claim is not 
reopened.  In reaching this conclusion, the Board notes that 
under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
veteran's claim and that doctrine is not applicable.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for a seizure 
disorder is not reopened and the appeal is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


